Citation Nr: 0718006	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-16 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1958 
September 1960, and from October 1960 to November 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.

This case was advanced on the docket.


FINDING OF FACT

The evidence demonstrates that the veteran is not employable 
as a result of his service connected disabilities.


CONCLUSION OF LAW

Criteria for the assignment of a total disability rating 
based on individual unemployability have been met. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran is service-connected for the following 
disabilities: arteriosclerosis with hypertension and angina 
(rated as 60 percent disabling), a panic disorder with 
agoraphobia (rated as 50 percent disabling), degenerative 
arthritis of the lumbar spine (rated as 20 percent 
disabling), degenerative arthritis of the right shoulder 
(rated as 10 percent disabling), bronchitis (rated as 10 
percent disabling), degenerative arthritis of the right knee 
(rated as 10 percent disabling), degenerative arthritis of 
the left knee (rated as 10 percent disabling), and for a 
laparotomy scar (noncompensable).  His combined rating is 90 
percent; and the veteran meets the schedular criteria for a 
TDIU.  

While the veteran may have other physical ailments including 
the onset of Alzheimer's; when taken in isolation, his 
service connected disabilities render him unemployable. 

In this regard, age is not a factor that may be considered in 
determining a veteran's eligibility for TDIU.  38 C.F.R. 
§ 4.19.  Similarly, it is immaterial that the veteran retired 
more than a decade ago.  What is significant is the 
impairment caused by his service connected disabilities.  

The 60 percent rating for the veteran's heart condition is 
assigned because he has more than one episode of congestive 
heart failure in the course of a year; a 60 percent rating is 
also assigned when a person has a METs of between 3 and 5, 
which is indicative of being able to do only light to medium 
housework, but not heavy housework or yard work.  
Furthermore, the veteran's psychiatric disability is assigned 
based on a determination of occupational and social 
impairment with reduced reliability, and the veteran was 
noted to have panic attacks 2 to 3 times per week at a VA 
examination in 2002.  X-rays have also shown degenerative 
changes in the veteran's back, shoulder and knees.  

The veteran reported that he left his last job on account of 
back pain which prevented him from sitting for any 
substantial period of time; and recent VA treatment records 
indicated that the veteran's back pain was increasing in 
severity in late 2005.  As such, the medical evidence shows 
that the veteran is limited cardiovascularly, orthopedically, 
and mentally, and would therefore be ill-qualified for either 
a sedentary job, or for a job involving physical labor.

Accordingly, the Board concludes the evidence demonstrates 
that the veteran is unemployable based solely on his service 
connected disabilities, and the criteria for a TDIU have been 
met.  Therefore, the veteran's claim is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


